          Case 3:21-cv-01644-MMC Document 5-2 Filed 03/08/21 Page 1 of 6




 1   PATRICK J. CAROME (pro hac vice pending)       MARK D. FLANAGAN
     patrick.carome@wilmerhale.com                  CA Bar No. 130303
 2   ARI HOLTZBLATT (pro hac vice pending)          mark.flanagan@wilmerhale.com
     ari.holtzblatt@wilmerhale.com                  WILMER CUTLER PICKERING
 3   WILMER CUTLER PICKERING                          HALE AND DORR LLP
       HALE AND DORR LLP                            2600 El Camino Real, Suite 400
 4   1875 Pennsylvania Avenue, NW                   Palo Alto, California 94306
     Washington, D.C. 20006                         Telephone: (650) 858-6000
 5   Telephone: (202) 663-6000                      Facsimile: (650) 858-6100
     Facsimile: (202) 663-6363
 6                                                  Attorneys for Plaintiff
                                                    TWITTER, INC.
 7   PETER G. NEIMAN (pro hac vice pending)
     peter.neiman@wilmerhale.com
 8   WILMER CUTLER PICKERING
       HALE AND DORR LLP
 9   250 Greenwich St., 45 Floor
     New York, New York 10007
10   Telephone: (212) 295-6487
     Facsimile: (202) 663-6363
11

12

13                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
14

15   TWITTER, INC.,                                            3:21-cv-01644
                                                     Case No. ____________________

16                           Plaintiff,              DECLARATION OF HAYDEN
                                                     SCHOTTLAENDER IN SUPPORT OF
17           v.                                      PLAINTIFF TWITTER, INC.’S
                                                     MOTION FOR A TEMPORARY
18   KEN PAXTON,                                     RESTRAINING ORDER
     in his official capacity as Attorney
19
     General of Texas
20
                             Defendant.
21

22

23

24

25

26

27

28
                                                1              DECLARATION OF HAYDEN SCHOTTLAENDER
     ActiveUS 185639722v.1


     ActiveUS 185645294v.1
           Case 3:21-cv-01644-MMC Document 5-2 Filed 03/08/21 Page 2 of 6




 1                           DECLARATION OF HAYDEN SCHOTTLAENDER

 2   I , Hayden Schottlaender, declare as follows:

 3    1.     I am an attorney at Perkins Coie LLP (Perkins Coie). I have personal knowledge of the matters

 4           stated herein and, if called upon, I could and would competently testify thereto.
 5
      2.     Twitter engaged Perkins Coie on January 29, 2021, to represent the company in connection
 6
             with a civil investigative demand (CID) issued by the Attorney General of Texas, Ken Paxton,
 7
             dated January 13, 2021.
 8
      3.     I am one of the attorneys on the Perkins Coie team representing Twitter in that matter.
 9

10    4.     On January 29, 2021, I contacted the Attorney General’s Office (C. Brad Schuelke, Assistant

11           Attorney General for the Attorney General’s Consumer Protection Division) regarding the CID
12           to Twitter. On February 1, 2021, the Perkins Coie team obtained an extension, until February
13
             16, 2021, of Twitter’s deadline to respond to the CID and/or to object to it.
14
      5.     On February 5, 2021, Twitter made a production of documents to the Attorney General’s
15
             Office, expressly preserving objections to the CID. This production contained Twitter’s
16

17           publicly-available current and past Terms of Service and current and past Privacy Policies

18           since January 1, 2017 as well as the currently operative version of the Twitter Rules

19           (https://help.twitter.com/en/rules-and-policies/twitter-rules) and associated external policies
20           for the United States.
21
      6.     On February 8, 2021, the Perkins Coie team obtained a further extension, until February 23,
22
             2021, for Twitter to respond to the CID and/or object to it.
23
      7.     On February 17, 2021, Twitter made a further production of documents to the Attorney
24

25           General’s Office, expressly preserving objections to the CID. This production consisted of

26           publicly-available current advertising policies, a publicly-available log of updates to such

27           policies back to February 2019, and posts from the Twitter Blog back to January 2017.
28
                                                       2               DECLARATION OF HAYDEN SCHOTTLAENDER
     ActiveUS 185639722v.1


     ActiveUS 185645294v.1
            Case 3:21-cv-01644-MMC Document 5-2 Filed 03/08/21 Page 3 of 6




 1    8.     On February 19, 2021, the Perkins Coie team obtained a further extension, until March 2,

 2           2021, for Twitter to respond to and/or object to the CID. On February 24, 2021, the Perkins
 3
             Coie team sought a further extension, until March 12, 2021, for Twitter to respond to and/or
 4
             object to the CID. On February 26, 2021, the Attorney General’s Office agreed to extend
 5
             Twitter’s deadline to respond to and/or object to the CID only to March 8, 2021.
 6
      9.     On March 8, 2021, Twitter made a third production of documents to the Attorney General’s
 7

 8           Office, expressly preserving objections to the CID.        This production contained written

 9           testimony and opening statements Twitter has provided to Congress regarding Twitter’s
10           content moderation practices.
11
      10.    Collectively, Twitter has produced approximately 1,800 pages of materials to the Attorney
12
             General’s Office.
13
      11.    On February 8, 2021 and February 24, 2021, the Perkins Coie team conferred with the Attorney
14

15           General’s Office in a good faith effort to clarify the CID (Mr. Schuelke attended both calls and

16           Paul Singer, of the Attorney General’s Office, attended the February 8, 2021 call). During

17           these meetings, the Perkins Coie team asked that the scope of the CID be limited in several
18           ways, such as by excluding the CID’s requests relating to Parler Inc. (“Parler”), and excluding
19
             internal policies and procedures related to content moderation on Twitter’s platform.
20
      12.    With respect to the CID’s demand for communications with and relating to Parler, the Perkins
21
             Coie team pointed out to the Attorney General’s representatives that Twitter had not suspended
22

23           Parler’s Twitter account, or otherwise taken any content moderation actions with respect to

24           Parler. The Attorney General’s Office nonetheless did not agree to withdraw or modify the

25           two requests relating to Parler.
26
      13.    With respect to the CID’s demand for Twitter’s internal content moderation policies and
27
             procedures, in the February 24 meeting, the Perkins Coie team pointed out that the CID was
28
                                                      3               DECLARATION OF HAYDEN SCHOTTLAENDER
     ActiveUS 185639722v.1


     ActiveUS 185645294v.1
            Case 3:21-cv-01644-MMC Document 5-2 Filed 03/08/21 Page 4 of 6




 1           overly broad because it sought all of Twitter’s internal content moderation policies and

 2           procedures, such as policies on suicide and self-harm. The Perkins Coie team also explained
 3
             that producing internal policies and procedures raised significant security concerns, in that the
 4
             requested documents would function as a roadmap for anyone seeking to abuse Twitter’s
 5
             platform. The Attorney General’s Office confirmed that it was nonetheless interested in all
 6
             such policies and did not identify particular content moderation policies of interest or otherwise
 7

 8           agree to narrow the CID in any way.

 9    14.    In light of Twitter’s security concerns about internal content moderation policies and
10           procedures becoming public, the Perkins Coie team asked about available confidentiality
11
             protections. The Attorney General’s Office explained that the confidentiality provisions of the
12
             Texas Deceptive Trade Practices Act [Tex. Bus. & Com. Code § 17.61(f)] apply and offer
13
             more protection than it could agree to under a negotiated confidentiality agreement.
14

15

16   I declare under penalty of perjury that the foregoing is true and correct. Executed on this 8th day of

17   March 2021 in Dallas, Texas.

18

19                                                  By:     /s/ Hayden Schottlaender
                                                            Hayden Schottlaender
20

21

22

23

24

25

26

27

28
                                                       4               DECLARATION OF HAYDEN SCHOTTLAENDER
     ActiveUS 185639722v.1


     ActiveUS 185645294v.1
          Case 3:21-cv-01644-MMC Document 5-2 Filed 03/08/21 Page 5 of 6




 1                                      SIGNATURE ATTESTATION

 2             I am the ECF User whose identification and password are being used to file the foregoing.

 3   Pursuant to Civil Local Rule 5-1(i), I hereby attest that the other signatories have concurred in this

 4   filing.

 5

 6   Dated: March 8, 2021                         By:    /s/ Mark Flanagan
                                                         Mark D. Flanagan
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     5               DECLARATION OF HAYDEN SCHOTTLAENDER
     ActiveUS 185639722v.1


     ActiveUS 185645294v.1
          Case 3:21-cv-01644-MMC Document 5-2 Filed 03/08/21 Page 6 of 6




1                                     CERTIFICATE OF SERVICE

2           I, Mark D. Flanagan, herby certify that on March 8, 2021, I served the attached document

3    via electronic mail upon the following address, per consent of all parties.

4

5           Brad.schuelke@oag.texas.gov

6

7    DATED: March 8, 2021                               /s/ Mark D. Flanagan
                                                        Mark D. Flanagan
8
                                                        MARK D. FLANAGAN (CA Bar No. 130303)
9                                                       mark.flanagan@wilmerhale.com
                                                        WILMER CUTLER PICKERING
10                                                        HALE AND DORR LLP
                                                        2600 El Camino Real, Suite 400
11                                                      Palo Alto, California 94306
                                                        Telephone: (650) 858-6047
12                                                      Facsimile: (650) 858-6100
13                                                      Attorney for Plaintiff
                                                        TWITTER, INC.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        1                          CERTIFICATE OF SERVICE
